Russell, C. J.
1. The rulings upon the demurrers presented by the accused in the recorder’s court are controlled by the decision of this court in the ease of Berry v. Milledgeville, 17 Ga. App. 326 (86 S. E. 744); and since the municipal ordinances upon which the prosecution was based were set out in the petition, the judge of the superior court was properly informed as to their contents.
2. The variance between the allegation of the affidavit, that the liquor was sold out of the pocket of the accused, and the proof upon the trial, to the effect that the accused produced the liquor from a towel held under her arm, was immaterial, inasmuch as the city ordinance was directed against the unlawful possession of intoxicating liquor on the person for the purpose of sale.
3. The judge of the superior court did not err in refusing to sanction the certiorari. • Judgment affirmed.
Petition for certiorari; from Baldwin superior court — Judge Park. June 3, 1915.
D. 8. Sanford, for plaintiff in error.
Livingston Kenan, contra.